DETAILED ACTION
Status of Claims
Claims 1-20 are currently pending.  Claims 10-20 are currently under consideration and are the subject of this Office Action.  This is the first Office Action on the merits of the claims.  Non-elected claims 1-9 are withdrawn from consideration.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Office Action: Non-Final.

Election/Restrictions
Applicant’s election of the claims of Group II (claims 8-20) in the response filed on February 11, 2022 (to the January 28, 2022 Requirement for Restriction) is acknowledged.  In response to applicant’s election, the claims of Group I (claims 1-7) are withdrawn from further consideration pursuant to 37 C.F.R. § 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Claims 8-9 have been amended to be directed to the invention of non-elected Group I, a method of degrading bilirubin in skin.  Therefore, claims 8-9 are also withdrawn from further consideration as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Applicant has elected the claims of Group II with traverse.  The traverse is based on applicant’s argument:
Traversal of Restriction Requirement
Based on the facts and arguments presented below, the restriction requirement is improper and should be withdrawn.[02/11/2022 Remarks, p. 6, par. 6]
The MPEP §803 indicates that for a proper requirement for restriction, two criteria must be met: 1) the inventions must be independent and distinct as claimed (see MPEP §§802.01, 806.04, 806.05-806.05(i), 808.01); and (2) there must be a serious burden on the examiner if restriction is not required (see MPEP §§803.02, 806.04(a)-U), 808.0l(a), and 808.02). MPEP §803 also indicates that the Examiner must provide reasons and/or examples to support conclusions in requiring restriction.[02/11/2022 Remarks, p. 6, par. 7, cont. on p. 7]
With respect to either restriction or election, no undue or serious burden is placed on the Examiner in searching the claims as filed.  Applicants respectfully submit that the [02/11/2022 Remarks, p. 7, par. 1]
Also, art which is relevant to the patentability of one group (a skin care composition comprising an effective amount of sucrose ester and a dermatologically acceptable carrier, as recited in claim 10), may logically be found in the other group (a method of using the skin care composition). Applicants submit that the PTO examination would be simplified and duplicate searching and review would be eliminated by pursuing one as opposed to multiple applications especially since some of the classes for the Groups are the same classes and since the very same prior art would have to be examined multiple times by Examiner for different Groups.[02/11/2022 Remarks, p. 7, par. 2]
As such, at least one of the two necessary criteria for the restriction requirement has not been met.  Thus, the restriction requirement, as presented, would be improper under current MPEP guidelines. Applicant respectfully requests removal of the restriction requirement.[02/11/2022 Remarks, p. 7, par. 3]
02/11/2022 Remarks, p. 6, par. 6 to p. 7, par. 3.
In response: it is noted that since the claims drawn to a composition that is not patentable over MOUSSOU (EP 1 842 530 A1, Publ. Oct. 10, 2007; on 09/30/2021 IDS; hereinafter, “Moussou”), as discussed below, restriction is still deemed proper.  Further, it is noted that Group I and II, as originally restricted 01/28/2022 Office action, are in separate areas of classification (i.e., Group I, the method of using, in CPC A61Q 19/00, and Group II, the composition, in CPC A61K 8/60), wherein the separate classification provides for the inventions of Groups I and II as being distinct, and whereby art that would read on Group I, would not read on Group II, and vice versa.  Therefore, Restriction is still deemed proper.
Accordingly, the January 28, 2022 Requirement for Restriction is made FINAL, and claims 10-20 are examined as follows. 

Claim Objections
The following claims are objected to because of the following informalities: Claim 14 is objected to because the claim should read:
14. ([...]) The skin care composition of claim 10, wherein the composition further comprises at least one additional ingredient selected from vitamins, minerals, peptides, sugar amines, sunscreen agents, oil control agents, flavonoid compounds, anti-oxidants, preservatives, protease inhibitors, tyrosinase inhibitors, anti-inflammatory agents, moisturizing agents, exfoliating agents, skin lightening agents, lubricants, anti-acne actives, chelating agents, anti-wrinkle actives, anti-atrophy actives, phytosterols, N-acyl amino acid compounds, antimicrobials, and antifungals, conditioning agents, emulsifiers, rheology modifiers, and combinations thereof
Appropriate correction is required.

Claim Rejections – 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claim 10 is rejected under 35 U.S.C. § 102(a)(1) as being anticipated by MOUSSOU (EP 1 842 530 A1, Publ. Oct. 10, 2007; on 09/30/2021 IDS; hereinafter, “Moussou”).
Moussou is directed to:
Cosmetic composition comprising a combination of a sugar fatty acid ester with a plant extract of waltheria indica or pisum sativum for skin whitening
The invention is directed to a skin-whitening active comprising at least one sugar fatty acid ester and at least one plant extract selected from the group consisting of extracts of Waltheria indica, extracts of Pisum sativum and mixtures thereof. The invention is further directed to cosmetic compositions comprising such a skin-whitening active.
Moussou, title & abstract.  In this regard, Moussou discloses surcose laurate as a fatty acid ester, and a mixture of sucrose fatty ester and extract of Pisum sativum:
Example 5. Sucrose fatty acid esters
[0107]	Sucrose laurate, commercialized under SURFHOPE® SE COSME C-1205, was supplied by Mitsubishi-Kagaku Foods Corporation.
Example 6 Mix Sucrose fatty esters - Extract of Waltheria indica
[0108]	10.6 kg Waltheria indica extract of example 2, and 16 kg pentylene glycol, were heated to 70°C.  6.6 kg of Sucrose fatty ester was then added in this solution and solubilized with turax.  The product was then cooled to room temperature.
Moussou, par. [0107]-[0108], Ex. 5-6.
	Regarding independent claim 10 and the requirements:
10.	([...]) A skin care composition, comprising:
a)	an effective amount of sucrose ester selected from sucrose laurate, sucrose dilaurate, sucrose trilaurate, derivatives of these, and combinations thereof, wherein the effective amount of sucrose ester reduces bilirubin level according to the Bilirubin Degradation Assay; and
b)	a dermatologically acceptable carrier.
Moussou clearly teaches a “Mix [of] Sucrose fatty esters - Extract of Waltheria indica” (Moussou, par. [0108], Ex. 6), wherein the sucrose fatty ester is “Sucrose laurate” (Moussou, par. [0107], Ex. 5), WHEREBY it is noted:
“Sucrose laurate” (Moussou, par. [0107], Ex. 5) is present as the sucrose fatty ester in Moussou’s “Mix Sucrose fatty esters - Extract of Waltheria indica” in an amount of 20 wt.% (i.e., [(6.6 kgsucrose fatty acid ester)/(10.6 kgWaltheria indic extract + 16 kgpentylene glycol + 6.6 kgsucrose fatty acid ester)] • 100 wt.%) (Moussou, par. [0108], Ex. 6), thereby reading on the requirements of:
claim 1 for “a)	an effective amount of sucrose ester selected from sucrose laurate, [...], wherein the effective amount of sucrose ester reduces bilirubin level according to the Bilirubin Degradation Assay” (see par. [0061] of the instant published application, US 2021/0228469 A1, “[t]he skin care compositions herein may include an effective amount of sucrose ester to reduce b* value by at least 10% (e.g., at least 15%, 20%, 25%, 30%, 35%, 40%, 50%, or more) relative to a vehicle control”), and
“pentylene glycol” Moussou, par. [0108], Ex. 6 reads on the requirement of claim 1 for “b)	a dermatologically acceptable carrier.” 
Thus, Moussou renders claim 10 obvious.


Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. § 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 10-15, 17-18 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over MOUSSOU (EP 1 842 530 A1, Publ. Oct. 10, 2007; on 09/30/2021 IDS; hereinafter, “Moussou”).
The teachings of Moussou, as set forth in the above rejection of claim 10 under 35 U.S.C. § 102 (a)(1), are hereby incorporated.  However, Moussou DOES NOT TEACH a specific exemplary embodiment meeting the requirements of claims 11-15, 17-18 and 20, which would be obvious per Moussou’s broader disclosure.  See MPEP § 2123 [R-5] regarding the obviousness of rearranging a reference according to the teachings of that same reference.
Regarding claim 11 and the requirements:
11.	([...]) The skin care composition of claim 10, wherein the sucrose ester is present at about 0.001 % to about 10% by weight of the composition.
With regard to suitable amounts of sucrose fatty acid ester, Moussou teaches
[0011]	The present invention relates to a skin-whitening active comprising
(a) at least one sugar fatty acid ester
(b) at least one plant extract selected from the extracts of Waltheria indica (b-1) or the extracts of Pisum sativum (b-2) and mixtures thereof.
[...]
[0035]	In one embodiment of the invention the skin-whitening active comprises at least 10 weight-% by weight of (a), (b-1) and/or (b-2), and in a preferred embodiment at least 20% of (a), (b-1) and/or (b-2).
[...]
[0046]	The ratio between component (a) [the sugar fatty acid ester] and components (b-1) and/or (b-2) [the plant extract(s)] is preferably between 100:1 and 1:100, and more preferentially between 50:1 and 1:50 (based on a dry weight
basis).
[0047]	In a preferred embodiment the ratio between component (a) [the sugar fatty acid ester] and components (b-1) and/or (b-2) [the plant extract(s)] is between 50:1 and 1:1, preferably 40:1 to 1:1, more preferably between 30:1 and 1:1, between 25:1 and 1:1 and between 15:1 and 1:1 (based on a dry weight basis).
Moussou, par. [0011], [0035] & [0046]-[0047].  Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to forumulate Moussou’s “Mix [of] Sucrose fatty esters - Extract of Waltheria indica” (Moussou, par. [0108], Ex. 6), wherein the sucrose fatty ester is “Sucrose laurate” (Moussou, par. [0107], Ex. 5), and is preferably present as Moussou’s component “(a)” (Moussou, par. [0011]), which is present 98-50 wt.% (i.e., the percent of Moussou’s “(a)” from the raio of 50:1 to 1:1, Moussou, par. [0047]) of the at least 10, or at least 20 wt.% skin-whitenting active (Moussou, par. [0011]).  In this regard, it is noted that MPEP § 2144.05 (I), states, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d, 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”
Thus, the Moussou renders claim 11 obvious.
Regarding claims 12-13 and the requirements:
12.	([...]) The skin care composition of claim 10, wherein the sucrose ester is a blend of sucrose laurate and sucrose dilaurate.
13.	([...]) The skin care composition of claim 12, wherein sucrose laurate is present at about 55% to 80%, by weight of the sucrose ester, and sucrose dilaurate is present at about 20% to 45% by weight of the sucrose ester.
Moussou teaches:
[0015]	The skin whitening active according to the invention comprises at least on sugar fatty acid ester.
[...]
[0021]	In a preferred embodiment the acyl component of the sugar ester is derived from the group consisting of capric acid, lauric acid or myristic acid.  The esters may contain 1 to 8 ester groups according to the hydroxyl groups available.  However, products with an average degree of esterification of 1 to 6 and, more particularly, 1 to 4, especially 1.5 to 2.5 are preferably used.
[0022]	In a preferred embodiment of the invention sugar fatty acid esters are used, wherein the sugar component is selected from glucose, fructose, sucrose, or trehalose and the acyl component is selected from linear or branched, saturated or unsaturated acyl or hydroxyacyl group containing 10 to 14 carbon atoms.  Preferably these sugar esters have an average degree of esterification of 1 to 4.
[0023]	In a preferred embodiment of the invention sugar fatty acid esters are used, wherein the sugar component is selected from glucose, fructose, sucrose, or trehalose and the acyl component is selected from capric acid, lauric acid or myristic acid. Preferably these sugar esters have an average degree of esterification of 1 to 4.
[0024]	The skin-whitening active according to the invention can comprise one or more sugar fatty acid esters.
Moussou, par. [0015] & [0021]-[0024].  In this regard, it is noted that “at least one” (Moussou, par. [0015]) “esters” of sucrose and lauric acid (Moussou, par. [0023]) “contain[ing] 1 to 8 ester groups according to the hydroxyl groups available,” wherein “1.5 to 2.5 are preferably used” (Moussou, par. [0015]) encompasses “wherein the sucrose ester is a blend of sucrose laurate and sucrose dilaurate” of claim 12 as well as amounts recited in claim 13.  To the extent that Moussou does not expressly teach a blend of sucrose laurate and sucrose dilaurate, the burden is on applicant to present evidence regarding the criticality of this blend and/or amounts thereof.
Thus, the Moussou renders claims 12-13 obvious.
Regarding claims 14-15 and the requirements:
14. ([...]) The skin care composition of claim 10, wherein the composition further comprises at least one additional ingredient selected from vitamins, minerals, peptides, sugar amines, sunscreen agents, oil control agents, flavonoid compounds, anti-oxidants, preservatives, protease inhibitors, tyrosinase inhibitors, anti-inflammatory agents, moisturizing agents, exfoliating agents, skin lightening agents, lubricants, anti-acne actives, chelating agents, anti-wrinkle actives, anti-atrophy actives, phytosterols, N-acyl amino acid compounds, antimicrobials, and antifungals, conditioning agents, emulsifiers, rheology modifiers, and combinations of these.
15. ([...]) The skin care composition of claim 14, wherein the additional ingredient is selected from vitamin B3 compounds, vitamin E compounds, peptides, retinoids, and combinations thereof.
Moussou teaches the incorporation of antioxidants such as “tocopherols and derivatives (e.g. vitamin E acetate)” (Moussou, par. [0091]), which is encompassed by “vitamins” of claim 14, and “vitamin E compounds” of claim 15.
Thus, the Moussou renders claims 14-15 obvious.
Regarding claim 17 and the requirements:
17.	([...]) The skin care composition of claim 10, further comprising at least about 10% of a silicone fluid.
Moussou teaches “the cosmetic composition further comprises at least one oil body” (Moussou, par. [0058]), e.g., “silicone oils (cyclomethicones, silicon methicone types, inter alia)” (Moussou, par. [0058]), and “[t]he total amount of further components can be 1 to 50% by weight, preferably 5 to 40% by weight, based on the compositions” (Moussou, par. [0100]).  See MPEP § 2144.05 (I) regarding the obviousness of prior art overlapping claimed numerical ranges.
Thus, the Moussou renders claim 17 obvious.
Regarding claim 18 and the requirements:
18.	([...]) The skin care composition of claim 10, wherein the skin care composition is an oil-in-water emulsion.
Moussou teaches:
[0009]	It has surprisingly be found, that the skin whitening active of the invention can be formulated at a highly efficient concentration in cosmetic compositions. It has been found the skin whitening active can be easily formulated into a broad range of cosmetic compositions (e.g. W/O emulsions, O/W emulsions) and that it - at the same time - leads to very lightly coloured, in some cases even colour-less end products.
[0010]	The skin whitening actives according to the invention allow to formulate cosmetic compositions which are highly effective in skin whitening, show very little colour and can be formulated in a wide range of cosmetic formulations types, e.g. W/O emulsions or O/W emulsions without special requirement to the emulsion system.
(Moussou, par. [0009]-[0010]), which encompasses an “oil-in-water emulsion” of claim 18.
Thus, the Moussou renders claim 18 obvious.
Regarding claim 20 and the requirements:
20.	([...]) The skin care composition of claim 18, further comprising a non-ionic emulsifier.
Moussou teaches “[s]uitable emulsifiers are, for example, nonionogenic surfactants” (Moussou, par. [0061]), which encompass “a non-ionic emulsifier” of claim 20.
Thus, the Moussou renders claim 20 obvious.
Claim 16 is rejected under 35 U.S.C. § 103 as being unpatentable over MOUSSOU (EP 1 842 530 A1, Publ. Oct. 10, 2007; on 09/30/2021 IDS; hereinafter, “Moussou”), as applied to claims 10-15, 17-18 and 20, above, and in view of TANNER (US 9,795,552 B2, Issued Oct. 24, 2017; on 09/30/2021 IDS; hereinafter, “Tanner”).
The teachings of Moussou, as set forth above, are hereby incorporated.  However, Mousou DOES NOT TEACH a polyacrylate superabsorbent polymer in order to meet the requirements of claim 16 for:
16.	([...]) The skin care composition of claim 14, wherein the additional ingredient includes a rheology modifier selected from sodium polyacrylate superabsorbent polymers, starch grafted sodium polyacrylate superabsorbent polymers, and combinations thereof.
since the incorporation thereof is well within the purview of the ordinarily skilled artisan.
Tanner, for instance, is directed to:
SUPERABSORBENT POLYMERS AND SILICONE ELASTOMER FOR USE IN SKIN CARE COMPOSITIONS
ABSTRACT
A thickened aqueous composition containing from about 0.01% to about 10%, by weight, of an superabsorbent polymer, from about 0.1 % to about 20%, of a silicone elastomer; and from about 20% to about 98% of water.
(Tanner, title & abstract), which “provides better stability over time than aqueous systems thickened with conventional thickener systems” (Tanner, col. 1, ln. 40-41).  In this regard, Tanner teaches: “[s]uperabsorbent polymers are now commonly made from the polymerization of acrylic acid blended with sodium hydroxide in the presence of an initiator to form a polyacrylic acid sodium salt (sometimes referred to as sodium polyacrylate)” (Tanner, col. 3, ln. 26-31), which is noted as encompassing “sodium polyacrylate superabsorbent polymers” of claim 16.
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to formulate Moussou’s “Mix [of] Sucrose fatty esters - Extract of Waltheria indica” (Moussou, par. [0108], Ex. 6) with sodium polyaacrylate superabsorbent polymers, as taught by Tanner (Tanner, col. 3, ln. 26-31).  One would have been motivated to do so with a reasonable expectation of success in order to obtain the advantage of a component, which “provides better stability over time than aqueous systems thickened with conventional thickener systems” (Tanner, col. 1, ln. 40-41).
Thus, the prior art renders claim 16 obvious.
Claim 19 is rejected under 35 U.S.C. § 103 as being unpatentable over MOUSSOU (EP 1 842 530 A1, Publ. Oct. 10, 2007; on 09/30/2021 IDS; hereinafter, “Moussou”), as applied to claims 10-15, 17-18 and 20, above, and in view of ABRIL (US 2006/0165735 A1, Publ. Jul. 27, 2007; hereinafter, “Abril”).
The teachings of Moussou, as set forth above, are hereby incorporated.  However, although teaches an O/W emulsion as a suitable compositional form (Moussou, par. [0009]-[0010]), Moussou DOES NOT EXPRESSLY TEACH a water:oil ratio in order to meet the requirements of claim 19 for:
19.	([...]) The skin care composition of claim 18, wherein the skin care composition has a ratio of water:oil of about 12:1 to about 1:1.
which is well within the purview of the ordinarily skilled artisan.
Abril, for instance, is directed to:
STABLE EMULSIONS OF OILS IN AQUEOUS SOLUTIONS AND METHODS FOR PRODUCING SAME
ABSTRACT
Methods for making highly stable, oxidation-resistant emulsions comprising an oil, an emulsifier, an emulsion stabilizer and water are provided.  The invention is particularly well suited for oils that are susceptible to oxidation, such as long chain polyunsaturated fatty acid oils.  The resulting emulsion is highly stable and resistant to oxidation, and is useful in a number of products and as a stand-alone product.
(Abril, title & abstract) suitable for cosmetic, pharmaceutical and industrial products (Abril, par. [0006]).  In this regard, Abril teaches “[t]he emulsion of the present invention can be an oil-in-water emulsion” (Abril, par. [0013]) and “[t]he ratio of oil component to water is between about 2:1 and about 1:25” (Abril, par. [0017]).
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to formulate Moussou’s “Mix [of] Sucrose fatty esters - Extract of Waltheria indica” (Moussou, par. [0108], Ex. 6) as an O/W emulsion (Moussou, par. [0009]-[0010]) with the ratioi of oil to water component between about 2:1 and 1:25, as taught by Abril (Abril, par. [0017]).  One would have been motivated to do so with a reasonable expectation of success since it is well within the purview of the ordinary skilled artisan to formulate an O/W emulsion (Moussou, par. [0009]-[0010]) according to oil and water proportions suitable for cosmetic, pharmaceutical and industrial products (Abril, par. [0006]).  See MPEP § 2144.05 (I) regarding the obviousness of prior art overlapping claimed numerical ranges.
Thus, the prior art renders claim 16 obvious.





Conclusion
Claims 10-20 are rejected.  No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC LAZARO whose telephone number is (571)272-2845.  The examiner can normally be reached on Monday through Friday, 8:30am to 5:00pm EST; alternating Fridays out.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BETHANY BARHAM can be reached on (571)272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOMINIC LAZARO/Primary Examiner, Art Unit 1611